DETAILED ACTION
This action is in response to the Amendment dated 26 May 2022. Claims 1, 15 and 19-20 are amended. Claim 14 is canceled. Claims 10 and 13 were canceled previously. Claim 23 has been added. Claims 1-9, 11-12 and 15-23 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENTHAL et al. (US20160292926A1) in view of GUM (US20110170787A1) and further view of MONROE et al. (US20120105489A1) and further view of YU et al. (US20140184858A1).
As to claim 1, ROSENTHAL teaches a system comprising: a processor; a user interface coupled to the processor, the user interface comprising an input device and a display screen; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: receiving a media content item (ROSENTHAL: par. 0032, FIG. 1A provides an example diagram illustrating aspects of GPS-linked augmented reality photo generation within embodiments of the ARV. Within embodiments, a user may obtain an ARV component, e.g., a mobile application downloaded onto the user's camera enabled Smartphone (e.g., an Apple® iPhone, an Android® phone, a BlackBerry®, a Samsung® Galaxy, etc.) or tablet (e.g., an Apple® iPad, a Samsung® Note, etc.), which may allow a user to interact with augmented reality overlays and capture augmented photos to share with their friends via Facebook, Twitter, Tumblr and e-mail, and/other social networking applications); identifying, based on the interaction selecting the object with the media content item, a set of media overlays (ROSENTHAL: par. 0033, In further implementations, the ARV may recommend the augmented reality overlay based on season (e.g., super bowl ring, etc.), trends (e.g., a box office movie, etc.), merchant paid ads, merchant paid virtual store, user interests, and/or the like), wherein each respective media overlay includes a category identifier and a list of one or more categories compatible with the category identifier for the media content item, and wherein all of the media overlays in the set of media overlays have compatible category identifiers (ROSENTHAL: Fig. 9, Fig. 10E (1050 a), Fig. 10F (1052), par. 0132, the ARV server may set rules that only the same category of merchant could be co-presented; the other winning merchant may have set rules that only merchant within a category may present augmented reality overlay, etc.); and causing the first modifier icon to be displayed within an image capture element, the image capture element being user-selectable to capture an image which is based on applying the first media overlay to the media content item  (ROSENTHAL: par. 0080, FIGS. 4A-4I provide exemplary UI diagrams illustrating aspects of augmented reality photo generation and sharing within embodiments of the ARV. With reference to FIG. 4A, a user may snap 401 a photo of the physical scene with an augmented reality overlay 404; also see par. 0081, With reference to FIG. 4B, a user may instantiate a camera component 410 a to snap a photo and/or to take live video with the augmented reality overlay, e.g., by tapping on a camera button 409).
ROSENTHAL does not teach identifying one or more objects depicted in the media content item; receiving an interaction with the media content item from a user via the input device of the user interface; the interaction selecting an object from among the one or more objects identified in the media content item; and presenting, via the display screen of the user interface, a carousel of media overlays from the set of media overlays, wherein the carousel of media overlays comprises a set of modifier icons, each modifier icon within the set of modifier icons representing a respective media overlay within the set of media overlays, each modifier icon within the set of modifier icons being user selectable to apply the respective media overlay to the media content item, and wherein the carousel of media overlays further comprises a search icon, the search icon being user selectable to search for a specific modifier icon within the set of modifier icons, receiving, via the input device of the user interface, a first user selection of a first modifier icon from among the set of modifier icons, the first modifier icon corresponding to a first media overlay from among the set of media overlays; applying, in response to receiving the first user selection, the first media overlay to the media content item.
In similar field of endeavor, GUM teaches identifying one or more objects depicted in the media content item (GUM: Figs. 2-6, pars. 0028-0036, e.g. Fig. 5, par. 0031,  a selected target object may then be identified by one or more various techniques including image recognition and/or user input); receiving an interaction with the media content item from a user via the input device of the user interface (GUM: par. 0031, a user may interact with such a displayed captured image via a user interface such as a touch screen, keypad, and/or voice commands), the interaction selecting an object from among the one or more objects identified in the media content item (GUM: Fig. 7, par. 0037, An MD may comprise such a display, which may include a thumbnail 710 of a captured image, graphics 720 to indicate a selected target object 730, and/or a window 740 to display information regarding selected target object 730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL system to include the teachings of GUM for identifying one or more objects depicted in the media content item; receiving an interaction with the media content item from a user via the input device of the user interface; the interaction selecting an object from among the one or more objects identified in the media content item; and presenting, via the display screen of the user interface, a carousel of media overlays from the set of media overlays. Such a person would have been motivated to make this combination as devices, which may include a digital camera, may photograph an object to be viewed at a later time. An ability to determine information regarding an object in an image of such a photograph may be desirable (GUM, par. 0004).
ROSENTHAL and GUM do not teach and presenting, via the display screen of the user interface, a carousel of media overlays from the set of media overlays, wherein the carousel of media overlays comprises a set of modifier icons, each modifier icon within the set of modifier icons representing a respective media overlay within the set of media overlays, each modifier icon within the set of modifier icons being user selectable to apply the respective media overlay to the media content item, receiving, via the input device of the user interface, a first user selection of a first modifier icon from among the set of modifier icons, the first modifier icon corresponding to a first media overlay from among the set of media overlays; applying, in response to receiving the first user selection, the first media overlay to the media content item. 
In similar field of endeavor, MONROE teaches presenting, via the display screen of the user interface, a carousel of media overlays from the set of media overlays (MONROE: par. 0062, the gallery can be presented as a carousel of images (and/or video) in an OpenFlow configuration—similar to the system found in the iTunes application from Apple Inc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL and GUM system to include the teachings of MONROE for presenting, via the display screen of the user interface, a carousel of media overlays from the set of media overlays. Such a person would have been motivated to make this combination as for many years, content has been sold and delivered to consumers based on the single-media format of the item (MONROE: par. 0008).
ROSENTHAL, GUM and MONROE do not teach wherein the carousel of media overlays comprises a set of modifier icons, each modifier icon within the set of modifier icons representing a respective media overlay within the set of media overlays, each modifier icon within the set of modifier icons being user selectable to apply the respective media overlay to the media content item, receiving, via the input device of the user interface, a first user selection of a first modifier icon from among the set of modifier icons, the first modifier icon corresponding to a first media overlay from among the set of media overlays; applying, in response to receiving the first user selection, the first media overlay to the media content item. 
In similar field of endeavor, YU teaches wherein the carousel of media overlays comprises a set of modifier icons, each modifier icon within the set of modifier icons representing a respective media overlay within the set of media overlays (YU: figs. 9-11, pars. 0072-0086, for example fig. 11A, par. 0083, control unit 100 detects it at operation 1031, and displays face images of the corresponding area found from the buffered images as shown by elements 1123 to 1127), each modifier icon within the set of modifier icons being user selectable to apply the respective media overlay to the media content item (YU: fig. 11A, par. 0083, f the user selects a desired face image in the above state, the control unit 100 detects it at operation 1035, and replaces the face image 1120 with a face image selected by the user at operation 1037), receiving, via the input device of the user interface, a first user selection of a first modifier icon from among the set of modifier icons, the first modifier icon corresponding to a first media overlay from among the set of media overlays; applying, in response to receiving the first user selection, the first media overlay to the media content item (YU: par. 0083, control unit 100 detects it at operation 1031, and displays face images of the corresponding area found from the buffered images as shown by elements 1123 to 1127 of FIG. 11A at operation 1033. If the user selects a desired face image in the above state, the control unit 100 detects it at operation 1035, and replaces the face image 1120 with a face image selected by the user at operation 1037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE system to include the teachings of YU wherein the carousel of media overlays comprises a set of modifier icons, each modifier icon within the set of modifier icons representing a respective media overlay within the set of media overlays, each modifier icon within the set of modifier icons being user selectable to apply the respective media overlay to the media content item, receiving, via the input device of the user interface, a first user selection of a first modifier icon from among the set of modifier icons, the first modifier icon corresponding to a first media overlay from among the set of media overlays; applying, in response to receiving the first user selection, the first media overlay to the media content item. Such a person would have been motivated to make this combination as when photographing a portrait or landscape by using a camera device or a portable terminal having a camera, an undesirable subject or object may be included in the photographed image. In this case, the undesirable subject or object included in the photographed image has to be erased or edited manually. In order to modify a specific object of the photographed image, a user may use a manual method of modifying a specific area of the image by copying and pasting another image or by replacing a portrait selected by the user with another face of burst shot images. However, the image editing method of the related art described above is inconvenient since it complicates the process of editing a photographed image. Therefore, a need exists for an apparatus and a method for automatically displaying an image area in which an error is generated when photographing an image with a camera device or a portable terminal having a camera (YU: pars. 0003-0005).

As to claim 2, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. ROSENTHAL further teaches wherein identifying the set of media overlays includes determining a modifier context based on the interaction with the media content item, the modifier context associated with a determination of an intent of the user with respect to modifying the media content item (ROSENTHAL: Fig. 4G, par. 0083, a user may view other's social media feeds including an augmented reality photo 417 a; and a user may view a list of available augmented reality overlays for photo taking in the “discover” mode 417 b. With reference to FIG. 4H, when a user instantiate a camera component 418 a, a user may view a list of available augmented reality overlays 419 at the bottom of the camera frame, and/or select from a list 418-c; when a user taps to select one overlay, the user may get a composite view 418 d of the augmented reality overlay 420 placed atop the physical scene). The motivation to combine is the same as that used for claim 1.

As to claim 8, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. MONROE further teaches wherein the carousel of media overlays are presented in a prioritized list, and wherein each respective media overlay in the carousel of media overlays is ordered based on one or more respective characteristics of the respective media overlay, the respective characteristics including one or more of: availability, relevancy, priority, and performance (MONROE: par. 0057, A search engine can then identify several related sub-categories, such as American, Schools, History, Commercial, residential, etc., for example. Child picker wheel choices can be generated based on these identified sub-categories. If the user then rotates a child picker wheel to pick Schools, a sub-child picker wheel can then be populated by more information from the search engine certain architecture school names (e.g., ordered of page rank or GoogleWord purchase)). The motivation to combine is the same as that used for claim 1.

As to claim 9, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 8. MONROE further teaches wherein each respective media overlay in the carousel of media overlays is further ordered based on one or more of: a number of times the respective media overlay is used, a number of times a media overlay is ignored, when an image modifier is used, a time when a media overlay is ignored, a usage context, a location where the media overlay can be used, a location where the media overlay cannot be used, user profile information, and social connection information for the user (MONROE: par. 0058, in the case of a special promotion, the top variant options may be determined by social networking traffic or trending and given special highlighting in the picker (e.g., the text is colored differently, etc.). An example would be a case wherein a merchandiser notifies all users that the ‘most-posted” wine in all Facebook® or Twitter® traffic will go on sale at 50% discount the following day). The motivation to combine is the same as that used for claim 1.

As to claim 11, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. MONROE further teaches wherein the system identifies and presents a plurality of carousels of media overlays, wherein each carousel of media overlays is associated with a different category (MONROE: par. 0062, the gallery can be presented as a carousel of images (and/or video) in an OpenFlow configuration—similar to the system found in the iTunes application from Apple Inc.). The motivation to combine is the same as that used for claim 1.


As to claim 15, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. ROSENTHAL further teaches the operations further comprising: receiving, via the input device of the user interface, a second user selection of a second  modifier icon from among the set of modifier icons, the second modifier icon corresponding to a second media overlay from among the set of media overlays; applying, in response to receiving the second user selection, the second media overlay to the media content item such that both the first media overlay and the second media overlay are applied to the media content item simultaneously (ROSENTHAL: Fig. 4G, par. 0061, The user may select one or more of the augmented reality overlays 209, e.g., by tapping on one or more of the overlays presented at 417 b in FIG. 4G. The user device may then instantiate a camera with augmented reality overlays), and causing the second modifier icon to be displayed within the image capture element, the image capture element being user-selectable to capture an image which is based on applying the second media overlay to the media content item (ROSENTHAL: Fig. 4H, par. 0083, the ARV client component may provide camera experience to feature trending/pre-determined stickers 418 b-c, easy drag-and-drop multiple stickers 419, undo function and slide up to Discover content. In one implementation, the ARV may provide a preview of other ARs via a scrollable list 418 b-c, support drag and drop of multiple ARs in the canvas 418 d). The motivation to combine is the same as that used for claim 1.

As to claim 16, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. MONROE further teaches wherein respective positions of modifier icons within the set of modifier icons in the carousel are modifiable in response to input via the input device of the user interface (MONROE: par. 0064, a user can elect to sort, filter, and/or perform any other suitable operation on the content in the gallery. For example, using the button Bs shown in FIG. 2 a, a user can select to sort the content of the gallery. Any suitable criteria or criterion for sorting can be used, such as price, most popular, alphabetic by title, date of origin, etc. As another example, using the button Bf shown in FIG. 2 a, a user can select to filter the content of the gallery). The motivation to combine is the same as that used for claim 1.

As to claim 17, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. MONROE further teaches wherein the system receives a second media content item and displays the second media content item in conjunction with the carousel of media overlays together on the display screen (MONROE: par. 0064, upon selecting a desired image corresponding to a chosen record, further details of that record can be displayed in a section C1 or C2 as shown in FIG. 2 a. Additionally or alternatively to displaying such details in a display integrated with the gallery and/or picker array, such details can be displayed in a pop-up display, a new screen, etc. (e.g., as shown in FIG. 8) in some embodiments). The motivation to combine is the same as that used for claim 1.

As to claim 19, ROSENTHAL, GUM and MONROE and YU teach a computer-implemented method. Moreover, claim 19 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1. 

As to claim 20, ROSENTHAL, GUM and MONROE and YU teach a non-transitory computer-readable medium storing instructions. Moreover, claim 20 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 21, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. ROSENTHAL further teaches wherein the category identifiers include one or more of: a face modifier, an atmospheric modifier, a ground modifier, a face swapping modifier, an emotion modifier, and a costume modifier (ROSENTHAL: par. 0042, a user may engage a mobile device 110 to view and control the augmented reality overlay on top of the garment based on real-time streaming or downloaded display packets; par. 0045, user may perceive the ad for the “Nike” shoe; may snap a photo with the augmented reality “Nike” shoe overlay, and share to a social media platform; par. 0046, the “Red Bull” energy drink and “Monster” energy drink virtual overlays may be inserted when the user arrives at a university campus during the final exam period; par. 0047, a user may pay to the ARV server to display a self-designed augmented reality overlay on the shirt 132 a … a user may subscribe to a content provider, e.g., a publisher, etc., to have the published content displayed via augmented reality overlay 132 b). The motivation to combine is the same as that used for claim 1.

As to claim 22, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. GUM further teaches wherein the media content item corresponds to a real-time image captured by an image capture device of the system (GUM: Figs. 2-6, pars. 0028-0036, e.g. par. 0028, FIG. 3 is a schematic diagram representing a viewfinder image 300 as captured by an image capturing device, such as image capturing device 200, directed toward target objects 310, 320, and 330; see also Fig. 5, par. 0031). The motivation to combine is the same as that used for claim 1.

Claims 3-7, 12 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over ROSENTHAL et al. (US20160292926A1) in view of GUM (US20110170787A1) and further view of MONROE et al. (US20120105489A1) and further view of YU et al. (US20140184858A1) and further view of AGNETTA et al. (US20140337791A1) and further view of ALLEN et al. (US20160085863A1).

As to claim 3, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 2. ROSENTHAL, GUM and MONROE and YU do not teach wherein determining the modifier context is based a context indicator that includes one or more of: a geolocation of the system, a time of day, a set of weather data, a face depicted within the media content item, a person of a set of predetermined people depicted within the media content item, a natural feature tracking identification, a representative symbol identifying an entity, a representative symbol identifying an event, a representative symbol identifying a product, a sponsorship, an orientation of the system, a movement of the system, an object type depicted within the media content item, an unlock code applied to a specified modifier, an image capture device position relative to the system, and a modifier popularity score. In similar field of endeavor, ALLEN teaches “the media filter includes context relevant data, such as, a current temperature, an identification of a geolocation of the mobile device (e.g., Venice beach), a name of a live event associated with the geolocation of the mobile device, or a name of a business”(ALLEN, par. 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein determining the modifier context is based a context indicator that includes one or more of: a geolocation of the system, a time of day, a set of weather data, a face depicted within the media content item, a person of a set of predetermined people depicted within the media content item, a natural feature tracking identification, a representative symbol identifying an entity, a representative symbol identifying an event, a representative symbol identifying a product, a sponsorship, an orientation of the system, a movement of the system, an object type depicted within the media content item, an unlock code applied to a specified modifier, an image capture device position relative to the system, and a modifier popularity score. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002). 

As to claim 4, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 2. ROSENTHAL, GUM and MONROE and YU do not teach wherein the modifier context includes one or more of: a lens, an image modifier, a filter category, and an activator type. 
In similar field of endeavor, ALLEN teaches wherein the modifier context includes one or more of: a lens, an image modifier, a filter category, and an activator type (ALLEN: par. 0043, the media filter application at the server provides a social network media filter to the mobile device. The social network media filter may be based on social network activities of the user of the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein the modifier context includes one or more of: a lens, an image modifier, a filter category, and an activator type. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002). 

As to claim 5, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 2. ROSENTHAL, GUM and MONROE and YU do not teach wherein media overlays in the set of media overlays having a category identifier that matches the modifier context are ordered ahead of media overlays in the set of media overlays that do not have a category identifier matching the modifier context. 
In similar field of endeavor, ALLEN teaches wherein media overlays in the set of media overlays having a category identifier that matches the modifier context are ordered ahead of media overlays in the set of media overlays that do not have a category identifier matching the modifier context (ALLEN, par. 0088, an order in which media filters are displayed at the client device 110 may be manipulated based on the results from the merchant-based bidding module 508. A media filter of a merchant with the highest bid may be prioritized and displayed first at the client device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein media overlays in the set of media overlays having a category identifier that matches the modifier context are ordered ahead of media overlays in the set of media overlays that do not have a category identifier matching the modifier context. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002).

As to claim 6, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 2. ROSENTHAL, GUM and MONROE and YU do not teach wherein the media overlays in the set of media overlays are ordered based on a set of rules, the set of rules including one or more of: a priority determination, a sponsorship determination, and an unlock determination. 
In similar field of endeavor, ALLEN teaches wherein the media overlays in the set of media overlays are ordered based on a set of rules, the set of rules including one or more of: a priority determination, a sponsorship determination, and an unlock determination (ALLEN, par. 0088: an order in which media filters are displayed at the client device 110 may be manipulated based on the results from the merchant-based bidding module 508. A media filter of a merchant with the highest bid may be prioritized and displayed first at the client device 110. Media filters from other merchants may be displayed at the client device 110 after the media filter of the highest bidder. In another example embodiment, a merchant may be able to bid on all locations at which it maintains a presence. Thus, a restaurant chain may be able to have its media filter(s) published at each of its restaurant chain locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein the media overlays in the set of media overlays are ordered based on a set of rules, the set of rules including one or more of: a priority determination, a sponsorship determination, and an unlock determination. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002). 

As to claim 7, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 2. ROSENTHAL, GUM and MONROE and YU do not teach wherein identifying the set of media overlays includes excluding, based on the modifier context, a media overlay from the set of media overlays having a plurality of category identifiers. 
In similar field of endeavor, ALLEN teaches wherein identifying the set of media overlays includes excluding, based on the modifier context, a media overlay from the set of media overlays having a plurality of category identifiers (ALLEN, par. 0040, a bidding process determines the merchant with the highest bid amount. That merchant can then exclude publication of media filters from other merchants at a selected geolocation of the merchant. Therefore, the media filter of the highest bidding merchant may be the only media filter that can be accessed by mobile devices that are located at the selected geolocation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein identifying the set of media overlays includes excluding, based on the modifier context, a media overlay from the set of media overlays having a plurality of category identifiers. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002). 

As to claim 12, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. ROSENTHAL, GUM and MONROE and YU do not teach wherein a media overlay in the set of media overlays is associated with a plurality of category identifiers. 
In similar field of endeavor, ALLEN teaches wherein a media overlay in the set of media overlays is associated with a plurality of category identifiers (ALLEN, par. 0096, the media filter associated with a restaurant may be available to the user at the location of the restaurant if the user has identified himself as a fan of the restaurant or indicates a “like” of the restaurant with the social network service provider. In another example, the ranking or priority of displaying the media filter in the client device 110 of the user may be based on the profile of the user or the number of “check-ins” of the user at the restaurant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein a media overlay in the set of media overlays is associated with a plurality of category identifiers. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002). 

As to claim 18, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. ROSENTHAL, GUM and MONROE and YU do not teach wherein the carousel of media overlays are ranked using one or more of: a pointwise ranking, a pairwise ranking, and a mean reciprocal ranking. 
In similar field of endeavor, ALLEN teaches wherein the carousel of media overlays are ranked using one or more of: a pointwise ranking, a pairwise ranking, and a mean reciprocal ranking (ALLEN, par. 0096, the ranking or priority of displaying the media filter in the client device 110 of the user may be based on the profile of the user or the number of “check-ins” of the user at the restaurant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM and MONROE and YU system to include the teachings of ALLEN wherein the carousel of media overlays are ranked using one or more of: a pointwise ranking, a pairwise ranking, and a mean reciprocal ranking. Such a person would have been motivated to make this combination as there are growing needs to improve the experience associated with mobile wireless digital photography (ALLEN, par. 0002).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENTHAL et al. (US20160292926A1) in view of GUM (US20110170787A1) and further view of MONROE et al. (US20120105489A1) and further view of YU et al. (US20140184858A1) and further view of AGNETTA et al. (US20140337791A1).

As to claim 23, ROSENTHAL, GUM and MONROE and YU teach the limitations of claim 1. ROSENTHAL, GUM and MONROE and YU do not teach presenting, via the display screen of the user interface, a search icon outside of the carousel of media overlays, the search icon being user selectable to search for a specific modifier icon within the set of modifier icons.
In similar field of endeavor, AGNETTA teaches presenting, via the display screen of the user interface, a search icon outside of the carousel of media overlays, the search icon being user selectable to search for a specific modifier icon within the set of modifier icons (AGNETTA: figs. 21, 51, 56-57,  pars. 0180 and 0235-0238, for example par. 0235, FIG. 56 illustrates an example UI 5600(1) of a carousel of icons 5602 that is navigable by a user of the device 100, with an icon 5604 corresponding to an application store currently having user-interface focus in the carousel 5602. The UI 5600(1) may also include a search bar that allows the user to search the application store directly from the UI 5600).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSENTHAL, GUM, MONROE and YU system to include the teachings of AGNETTA for presenting, via the display screen of the user interface, a search icon outside of the carousel of media overlays, the search icon being user selectable to search for a specific modifier icon within the set of modifier icons. Such a person would have been motivated to make this combination as many existing electronic device interfaces are cumbersome and/or unintuitive to use. For instance, electronic devices commonly display a plurality of available application icons on a screen of the electronic device. When a large number of applications are installed on the device, this sort of interface can become cluttered with icons. Moreover, it may be difficult to remember which icon corresponds to each application operation, particularly when application icons change over time as applications are updated and revised. Additionally, user interface controls used to perform various functions are often esoteric and unintuitive to users, and these also may change over time. Thus, there remains a need for new interfaces for electronic devices and techniques for interacting with such interfaces and electronic devices (AGNETTA: pars. 0004-0005).

Response to Arguments
Applicant argues that [“As such, Yu does not disclose or suggest "receiving, via the input device of the user interface, a first user selection of a first modifier icon from among the set of modifier icons, the first modifier icon corresponding to a first media overlay from among the set of media overlays," "applying, in response to receiving the first user selection, the first media overlay to the media content item" and "causing the first modifier icon to be displayed within an image capture element, the image capture element being user- selectable to capture an image which is based on applying the first media overlay to the media content item." In addition, Rosenthal, Gum, Monroe, Marshall, Agnetta and Allen have been studied but are not seen to overcome the deficiencies of Yu, considered alone or in any permissible combination.”(Page 9)]. Examiner respectfully disagrees.
ROSENTHAL discloses “FIGS. 4A-4I provide exemplary UI diagrams illustrating aspects of augmented reality photo generation and sharing within embodiments of the ARV. With reference to FIG. 4A, a user may snap 401 a photo of the physical scene with an augmented reality overlay 404, and tap to share the photo to social media 405 a-c; upon tapping on a social media button, e.g., “Facebook” 405 a, the user may edit a Facebook post message 406, and post the social sharing message 402; the user may then receive user rewards 403 upon social sharing, e.g., to view rewards 407 a and/or to continue to redeem the rewards 407 b. With reference to FIG. 4B, a user may instantiate a camera component 410 a to snap a photo and/or to take live video with the augmented reality overlay, e.g., by tapping on a camera button 409. In one implementation, the user may create a photostrip 410 b of multiple photos, and/or a live video clip” (pars. 0080-0081). Therefore, ROSENTHAL discloses applicant’s limitation “causing the first modifier icon to be displayed within an image capture element, the image capture element being user- selectable to capture an image which is based on applying the first media overlay to the media content item”. Consequently, the combination of ROSENTHAL, GUM and MONROE and YU adequately discloses applicant's claimed limitation. 
Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20150212664A1
2012-09-25
System and methods for content-search carousel for mobile-computing devices
US20180039406A1
2016-08-24
Image search query predictions by a keyboard
US8752113B1
2013-03-15
Insertion of graphic overlays into a stream
US20170352092A1
2017-08-23
Virtual garment carousel
US20150277849A1
2015-03-25
Digital jukebox device with improved user interfaces, and associated methods


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174